Case: 20-1828    Document: 98    Page: 1   Filed: 12/28/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                INTEL CORPORATION,
                      Appellant

                            v.

            QUALCOMM INCORPORATED,
                   Cross-Appellant
               ______________________

                   2020-1828, 2020-1867
                  ______________________

     Appeals from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in Nos. IPR2018-
 01334, IPR2018-01335, IPR2018-01336.
                  ______________________

                Decided: December 28, 2021
                  ______________________

     THOMAS SAUNDERS, Wilmer Cutler Pickering Hale and
 Dorr LLP, Washington, DC, argued for appellant. Also rep-
 resented by DAVID LANGDON CAVANAUGH, CLAIRE HYUNGYO
 CHUNG; JOSEPH F. HAAG, Palo Alto, CA.

    JENNIFER L. SWIZE, Jones Day, Washington, DC, ar-
 gued for cross-appellant. Also represented by ROBERT
 BREETZ, DAVID B. COCHRAN, DAVID MICHAEL MAIORANA,
 JOSEPH M. SAUER, Cleveland, OH; KELLY HOLT, New York,
 NY; MATTHEW JOHNSON, JOSHUA R. NIGHTINGALE, Pitts-
 burgh, PA; ISRAEL SASHA MAYERGOYZ, Chicago, IL.
                 ______________________
Case: 20-1828      Document: 98      Page: 2   Filed: 12/28/2021




 2              INTEL CORPORATION   v. QUALCOMM INCORPORATED




     Before PROST, TARANTO, and HUGHES, Circuit Judges.
 TARANTO, Circuit Judge.
      Qualcomm Inc. owns U.S. Patent No. 8,838,949, which
 addresses multi-processor systems in which software
 stored in non-volatile memory coupled to a first processor
 is to be used by a second processor. The patent describes
 and claims systems, methods, and apparatuses for effi-
 ciently retrieving an executable software image from the
 first processor’s non-volatile memory and loading it for use
 by the second processor. Intel Corp. challenged all claims
 of the ’949 patent as unpatentable for obviousness in three
 inter partes reviews (IPRs) before the Patent and Trade-
 mark Office. The Office’s Patent Trial and Appeal Board
 consolidated the proceedings and issued a final written de-
 cision holding that Intel had proved unpatentable claims
 10, 11, 13–15, and 18–23, but not claims 1–9, 12, 16, and
 17. Intel Corp. v. Qualcomm Inc., IPR2018-01334, 2020
 WL 1286306, at *27 (P.T.A.B. Mar. 16, 2020) (Final Writ-
 ten Decision). Intel appeals.
      We hold first that Intel has adequately demonstrated
 Article III standing to press this appeal. On the merits, we
 hold that in the decision before us, the Board failed to tie
 its construction of the phrase “hardware buffer” to the ac-
 tual invention described in the specification. For that rea-
 son, we vacate the Board’s decision as to claims 1–9 and 12
 and remand for a new construction. As to claims 16 and
 17, which are in means-plus-function format, we also va-
 cate and remand. We conclude that the Board failed to de-
 termine for itself whether there is sufficient corresponding
 structure in the specification to support those claims and
 whether it can resolve the patentability challenges despite
 the (potential) indefiniteness of those claims.
Case: 20-1828     Document: 98     Page: 3    Filed: 12/28/2021




 INTEL CORPORATION   v. QUALCOMM INCORPORATED                3



                               I
                               A
      The patent addresses a system with multiple proces-
 sors, each of which must execute its own “boot code” to play
 its operational role in the system. Such code must be
 stored in non-volatile memory (e.g., flash memory or read-
 only memory), since volatile memory is cleared when the
 device powers down; and the boot code generally must be
 transferred to its corresponding processor’s volatile
 memory in order to be executed by that processor. ’949 pa-
 tent, col. 1, lines 39–41. In a multi-processor system, one
 possible design choice is to store the boot code for each pro-
 cessor in its own separate non-volatile memory. Another
 choice, to avoid the costs of multiple memories each ade-
 quate for such storage, is to store the boot code for one pro-
 cessor in the non-volatile memory of another processor,
 permitting elimination or shrinkage of the non-volatile
 memory of the first processor. Id., col. 1, line 60, through
 col. 2, line 14.
      The ’949 patent, titled “Direct Scatter Loading of Exe-
 cutable Software Image from a Primary Processor to One
 or More Secondary Processor in a Multi-Processor System,”
 assumes the latter, shared-storage choice. It addresses the
 problem, inherent in that choice, of loading the boot code
 for a “secondary” processor (into its volatile memory) from
 the non-volatile memory of a “primary” processor. Id., col.
 2, line 58, through col. 3, line 2. It uses a “direct scatter
 load” procedure to do so. “Scatter loading” refers to moving
 a “binary multi-segmented” software image into scattered
 parts (as opposed to one contiguous block) of the secondary
 processor’s “system memory” before executing it. Id., col.
 2, lines 14–22. The patent discloses a “direct” scatter load-
 ing process, through which the segments of the software
 image are transmitted “directly” from a “hardware buffer”
 to their final locations in the secondary processor’s “system
 memory.” Id., col. 2, lines 58–63.
Case: 20-1828      Document: 98      Page: 4   Filed: 12/28/2021




 4              INTEL CORPORATION   v. QUALCOMM INCORPORATED



     Claims 1 and 2 are representative for the claim-con-
 struction issue on appeal. They recite:
     1. A multi-processor system comprising:
         a secondary processor comprising:
             system memory and a hardware
             buffer for receiving an image
             header and at least one data seg-
             ment of an executable software im-
             age, the image header and each
             data segment being received sepa-
             rately, and
         a scatter loader controller configured:
         to load the image header, and
         to scatter load each received data segment based
         at least in part on the loaded image header, di-
         rectly from the hardware buffer to the system
         memory;
         a primary processor coupled with a
         memory, the memory storing the executa-
         ble software image for the secondary pro-
         cessor; and
         an interface communicatively coupling the
         primary processor and the secondary pro-
         cessor, the executable software image be-
         ing received by the secondary processor via
         the interface. 1




     1   The indentation of the last two components of the
 “multi-processor system” (the “primary processor” and the
 “interface”) has been altered from the original to reflect the
Case: 20-1828    Document: 98     Page: 5   Filed: 12/28/2021




 INTEL CORPORATION   v. QUALCOMM INCORPORATED             5



    2. The multi-processor system of claim 1 in which
    the scatter loader controller is configured to load
    the executable software image directly from the
    hardware buffer to the system memory of the
    secondary processor without copying data be-
    tween system memory locations on the second-
    ary processor.
 Id., col. 12, line 60, through col. 13, line 16 (emphases
 added).
     Claim 16 is relevant to the means-plus-function issue
 on appeal. It recites:
    16. An apparatus comprising:
    means for receiving at a secondary processor, from
    a primary processor via an inter-chip communica-
    tion bus, an image header for an executable soft-
    ware image for the secondary processor that is
    stored in memory coupled to the primary processor,
    the executable software image comprising the im-
    age header and at least one data segment, the im-
    age header and each data segment being received
    separately;
    means for processing, by the secondary proces-
    sor, the image header to determine at least one lo-
    cation within system memory to which the
    secondary processor is coupled to store each data
    segment;
    means for receiving at the secondary processor,
    from the primary processor via the inter-chip com-
    munication bus, each data segment; and




 fact that they are parts of the multi-processor system, not
 parts of the secondary processor.
Case: 20-1828      Document: 98      Page: 6   Filed: 12/28/2021




 6              INTEL CORPORATION   v. QUALCOMM INCORPORATED



     means for scatter loading, by the secondary pro-
     cessor, each data segment directly to the deter-
     mined at least one location within the system
     memory, and each data segment being scatter
     loaded based at least in part on the processed im-
     age header.
 Id., col. 14, lines 17–37 (emphases added).
                               B
      In 2017, Qualcomm initiated actions against Apple Inc.
 (not party to this appeal) in district court and at the Inter-
 national Trade Commission (ITC), alleging that Apple in-
 fringed the ’949 patent (and other patents) by making,
 selling, and using iPhone models that incorporated base-
 band processors made by Intel. See J.A. 6233. Qualcomm’s
 infringement theory identified the Intel baseband proces-
 sors as the “secondary processors” of the ’949 patent and
 pointed to “Intel design documents that describe how the
 Intel baseband processors are integrated into the iPhones.”
 See J.A. 6262, 6264. In 2019, Qualcomm and Apple settled
 all litigation worldwide between the two companies, and
 Qualcomm agreed to license the patents to Apple for six
 years (and two additional years if Apple wished). J.A.
 6084, 6210. Later in 2019, Apple acquired “the majority of
 Intel’s smartphone modem business” (including its produc-
 tion of baseband processors), J.A. 6088, though Intel con-
 tinues to supply pre-acquisition versions of its baseband
 processors to Apple and another customer, J.A. 6204.
     Meanwhile, in 2018, Intel petitioned the Board for
 three inter partes reviews, each petition covering various
 claims of the ’949 patent and together covering all. After
 consolidating the reviews, the Board issued a final written
 decision. The Board ruled that Intel had proved the un-
 patentability of claims 10, 11, 13–15, and 18–23, but Qual-
 comm, despite filing a cross-appeal to raise the issue, no
 longer challenges that ruling. The Board also ruled that
 Intel had failed to prove the unpatentability of the
Case: 20-1828    Document: 98     Page: 7    Filed: 12/28/2021




 INTEL CORPORATION   v. QUALCOMM INCORPORATED              7



 remaining claims: (a) independent claim 1 and its depend-
 ent claims 2–9, plus claim 12 (depending on independent
 claim 10); and (b) independent claim 16 and its dependent
 claim 17. See Final Written Decision, at *27. Intel appeals
 those losses.
      The Board’s determination upholding claims 1–9 and
 12 turned on the construction of the claim phrase “hard-
 ware buffer.” No party put forward an explicit construction
 of that term until Qualcomm’s patent owner response, in
 which Qualcomm proposed to construe the phrase to mean
 “a buffer within a hardware transport mechanism that re-
 ceives data sent from the primary processor to the second-
 ary processor.” J.A. 4224. In reply, Intel argued that
 “‘hardware buffer’ should be given its ordinary meaning of
 ‘a buffer implemented in hardware.’” J.A. 4322. In sur-
 reply, Qualcomm defended its proposed construction but
 also advanced an alternative construction, “a buffer that is
 not allocated by the secondary processor.” J.A. 4397. Qual-
 comm explained: “In the ’949 patent, the hardware buffer
 is a permanent buffer within the hardware transport mech-
 anism, in contrast to a temporary buffer in system memory
 that is allocated by the secondary processor at run time for
 this purpose.” Id. (cleaned up).
     The Board rejected both Qualcomm’s original construc-
 tion, which referred to “a hardware transport mechanism,”
 and Intel’s “ordinary meaning” construction, “a buffer im-
 plemented in hardware.” Final Written Decision, at *5–6.
 Instead, the Board agreed with Qualcomm that “the ’949
 patent does differentiate disclosed loading techniques from
 known prior art techniques that use temporary buffers”
 and concluded that “the ‘hardware buffer’ limitations . . .
 ‘should not be read so broadly as to encompass’ the use of a
 temporary buffer.” Id. at *7 (quoting SciMed Life Systems,
 Inc. v. Advanced Cardiovascular Systems, Inc., 242 F.3d
 1337, 1343 (Fed. Cir. 2001)).
Case: 20-1828      Document: 98      Page: 8   Filed: 12/28/2021




 8              INTEL CORPORATION   v. QUALCOMM INCORPORATED



     That construction, the Board concluded, was disposi-
 tive of the prior-art challenges to claims 1–9 and 12. Intel
 had argued that the required “hardware buffer” was taught
 by the “intermediate storage area” disclosed in its principal
 prior-art reference (Svensson, U.S. Patent No. 7,356,680).
 But because Svensson’s “intermediate storage area” was
 “reserved at runtime,” the Board determined, it was a tem-
 porary buffer and thus not a “hardware buffer.” Id. at *23–
 24.
      As to claims 16 and 17, the Board ruled that Intel had
 failed to show unpatentability because Intel had not met
 its burden of identifying sufficient structure corresponding
 to two means-plus-function terms in independent claim 16.
 Claim 16 recites a “means for processing” and a “means for
 scatter loading.” Id. at *7–8. In IPR2018-01335, Intel’s
 petition identified those phrases as means-plus-function
 limitations and offered the same constructions for them
 that Qualcomm had offered in prior ITC litigation. In its
 institution decision, the Board wrote that it “ha[d] ques-
 tions as to the sufficiency of [Intel’s] identified structures”
 for the two terms. J.A. 5160. But because the petition met
 the standard for institution on claims 10–15, the Board in-
 stituted review on claims 16 and 17 as well, suggesting that
 the parties “address the constructions of the mean-plus-
 function limitations in claim 16” and “the impact that a de-
 termination that the specification of the ’949 patent does
 not provide adequate corresponding structure for the re-
 cited functions should have on this proceeding and any fi-
 nal written decision.” J.A. 5161.
     After institution, Qualcomm argued in its patent owner
 response that the means-plus-function terms in claim 16
 “do not need to be construed in order for the Board to reach
 its Final Written Decision” because “[n]one of the argu-
 ments Qualcomm makes . . . to distinguish the prior art re-
 quires construction of these limitations,” J.A. 4226, but
 also argued that constructions Intel had proposed (the
 same ones Qualcomm had previously proposed in the ITC
Case: 20-1828     Document: 98      Page: 9    Filed: 12/28/2021




 INTEL CORPORATION   v. QUALCOMM INCORPORATED                 9



 proceeding) were sufficient. In reply, Intel did not defend
 as correct the structure it had identified in its petition; in-
 stead, it said, “Upon consideration of the Board’s articu-
 lated concerns, [Intel] agrees that the ’949 specification
 fails to disclose sufficient structure to perform the recited
 functions.” J.A. 4325. Intel also agreed with Qualcomm
 that the Board could address the patentability of claim 16
 without construing the means-plus-function limitations.
 J.A. 4325–26. In sur-reply, Qualcomm pointed out that In-
 tel had “change[d] its position” about the sufficiency of the
 structure in the specification; and Qualcomm argued,
 “[S]hould the Board maintain its position that the specifi-
 cation does not disclose corresponding structure for the
 functions, then this precludes the Board from finding that
 claim 16 is unpatentable.” Patent Owner Sur-Reply at 14–
 15, Intel Corp. v. Qualcomm Inc., IPR2018-01334, Paper
 No. 25 (P.T.A.B. Nov. 8, 2019).
      In its final written decision, the Board accepted Intel’s
 position that “‘the ’949 specification fails to disclose suffi-
 cient structure to perform the recited functions’ for two of
 the means-plus-function limitations.” Final Written Deci-
 sion, at *7–8, *26. While acknowledging that both parties
 agreed that the Board should assess the patentability of
 claims 16 and 17 even if it concluded that there was insuf-
 ficient corresponding structure for the functions, the Board
 concluded, “Because [Intel] has not met its burden under
 our Rules to show structure corresponding to the claimed
 function to which we can compare the prior art’s disclosure,
 we determine [Intel] has not shown, by a preponderance of
 the evidence, that [claims 16 and 17] are unpatentable un-
 der 35 U.S.C. § 103(a) as obvious.” Id. at *26.
     Intel timely appealed. We have statutory jurisdiction
 under 28 U.S.C. § 1295(a)(4)(A) and 35 U.S.C. §§ 141(c),
 319. Qualcomm moved to dismiss the appeal, arguing that
 Intel lacks Article III standing because Qualcomm had not
 sued or threatened to sue Intel for infringing the ’949 pa-
 tent. Apple then moved to intervene in the appeal. We
Case: 20-1828     Document: 98      Page: 10   Filed: 12/28/2021




 10             INTEL CORPORATION   v. QUALCOMM INCORPORATED



 denied both motions, directing Qualcomm and Intel to ad-
 dress standing in their merits briefs and permitting Apple
 to move to file an amicus brief. Apple did so, but its pro-
 posed brief only repeated its argument that it should be
 joined as a party, so we denied the motion.
                              II
     We begin by addressing the jurisdictional standing
 question, and we arrive at the same conclusion this panel
 has reached today in Intel Corp. v. Qualcomm Inc., No. 20-
 1664 (Fed. Cir. Dec. 28, 2021). Here, as there, Intel has
 engaged in activity that has already given rise to an in-
 fringement suit by Qualcomm. J.A. 6214–19 (ITC); J.A.
 6239–43 (district court); see also Grit Energy Sols., LLC v.
 Oren Techs., LLC, 957 F.3d 1309, 1319 (Fed. Cir. 2020).
 And Qualcomm has not disputed that, in those proceed-
 ings, it identified an Intel product as the “secondary pro-
 cessor” of the ’949 patent. Intel Opening Br. 49–50; see also
 J.A. 6256–57, 6261–62, 6272–73. Thus, for the same rea-
 sons as in our companion case, “Intel’s risks transcend
 mere conjecture or hypothesis.” Intel, No. 20-1664, slip op.
 at 7. That is so even though Intel has only shown that it
 manufactures the claimed “secondary processor” of the ’949
 patent’s claimed inventions, not all the components re-
 quired by the claims, given the centrality of that compo-
 nent to the claims, the possibility of direct infringement
 suits based on product testing, and the possibility of indi-
 rect infringement suits based on at least inducement. See
 JTEKT Corp. v. GKN Auto. Ltd., 898 F.3d 1217, 1221 (Fed.
 Cir. 2018) (“IPR petitioners need not concede infringement
 to establish standing to appeal.”). We therefore find that
 Intel has standing and proceed to consider the merits of its
 appeal.
Case: 20-1828    Document: 98       Page: 11   Filed: 12/28/2021




 INTEL CORPORATION   v. QUALCOMM INCORPORATED               11



                              III
                               A
     We begin with the claim-construction issue presented
 respecting claims 1–9 and 12. Claim construction is ulti-
 mately a question of law, decided de novo on review, as are
 the intrinsic-evidence aspects of a claim-construction anal-
 ysis. See, e.g., Data Engine Techs. LLC v. Google LLC, 10
 F.4th 1375, 1380 (Fed. Cir. 2021). But we review any un-
 derlying fact findings about extrinsic evidence, such as ex-
 tra-patent usage, for substantial-evidence support when
 the appeal comes from the Board. Compare Monsanto
 Tech. LLC v. E.I. DuPont de Nemours & Co., 878 F.3d 1336,
 1341 (Fed. Cir. 2018) (substantial-evidence review for
 Board factual findings) with Teva Pharms. USA, Inc. v.
 Sandoz, Inc., 574 U.S. 318, 331–32 (2015) (clear-error re-
 view for district court factual findings related to claim con-
 struction). Here, though there was some expert testimony
 on the meaning of “hardware buffer,” the Board’s claim-
 construction reasoning involved only intrinsic evidence
 from the specification. See Final Written Decision, at *5–
 7. We therefore review it de novo.
      In the inter partes review proceedings before us,
 brought before November 13, 2018, the Board’s claim-con-
 struction task was to determine the “broadest reasonable
 interpretation consistent with the specification.” PPC
 Broadband, Inc. v. Corning Optical Commc’ns RF, LLC,
 815 F.3d 747, 751 (Fed. Cir. 2016); see also Personalized
 Media Commc’ns, LLC v. Apple Inc., 952 F.3d 1336, 1340
 n.2 (Fed. Cir. 2020) (noting the change in Board regula-
 tions beginning November 13, 2018). When applying that
 standard, the Board is not limited to choosing the single
 best interpretation when more than one is reasonable. But
 it requires that any adopted interpretation be reasonable
 in light of “general claim construction principles,” which
 govern in district court. Microsoft Corp. v. Proxyconn, Inc.,
 789 F.3d 1292, 1298 (Fed. Cir. 2015) (noting that the Board
Case: 20-1828     Document: 98      Page: 12   Filed: 12/28/2021




 12             INTEL CORPORATION   v. QUALCOMM INCORPORATED



 may not “construe claims during IPR so broadly that its
 constructions are unreasonable under general claim con-
 struction principles”), overruled in another respect, Aqua
 Prods., Inc. v. Matal, 872 F.3d 1290 (Fed. Cir. 2017) (en
 banc); see also In re Smith Int’l, Inc., 871 F.3d 1375, 1382
 (Fed. Cir. 2017).
      “[T]here is no magic formula or catechism for conduct-
 ing claim construction.” Phillips v. AWH Corp., 415 F.3d
 1303, 1324 (Fed. Cir. 2005) (en banc). Claim language and
 the specification (written description) are the dominant
 sources of interpretation, and prosecution history can mat-
 ter to a lesser degree (though arguments based on prosecu-
 tion history have not been made here). Id. at 1312–17; see
 also World Class Tech. Corp. v. Ormco Corp., 769 F.3d
 1120, 1123 (Fed. Cir. 2014); Proxyconn, 789 F.3d at 1298
 (noting that even under the broadest-reasonable-interpre-
 tation standard, prosecution history can matter). Of cen-
 tral importance here, we have explained that “‘[u]ltimately,
 the interpretation to be given a term can only be deter-
 mined and confirmed with a full understanding of what the
 inventors actually invented and intended to envelop with
 the claim.’” Phillips, 415 F.3d at 1316 (quoting Renishaw
 plc v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1250
 (Fed. Cir. 1998)). Understanding the concrete substance to
 which the words used in the claim and the intrinsic evi-
 dence refer is necessary because, “[i]n reviewing the intrin-
 sic record to construe the claims, we strive to capture the
 scope of the actual invention, rather than strictly limit the
 scope of claims to disclosed embodiments or allow the claim
 language to become divorced from what the specification
 conveys is the invention.” Retractable Techs., Inc. v. Bec-
 ton, Dickinson & Co., 653 F.3d 1296, 1305 (Fed. Cir. 2011).
     Here, it is clear from the claim language that the claim
 term at issue has meaning, but it is unclear what that
 meaning is. There is no definition to be found in the intrin-
 sic evidence. And the determination of that meaning (or
 range of reasonable meanings) depends on understanding
Case: 20-1828    Document: 98      Page: 13     Filed: 12/28/2021




 INTEL CORPORATION   v. QUALCOMM INCORPORATED                13



 what the intrinsic evidence makes clear is the substance of
 the invention—what the inventor “intended to envelop,”
 Phillips, 415 F.3d at 1316—an understanding that in some
 cases is usefully clarified by expert testimony (as long as
 that testimony is consistent with the intrinsic evidence),
 see id. at 1318. But, we conclude, the Board did not do
 enough to reach and articulate that understanding, and its
 claim construction is therefore wanting.
     The phrase “hardware buffer” appears in claims 1, 2, 8,
 and 12 of the ’949 patent. We do not discern, and no party
 has suggested, that “hardware buffer” has a clear, undis-
 puted meaning in either ordinary English or in relevant
 technical parlance. Nevertheless, we reach three conclu-
 sions from the claim language.
      First, because every buffer in our (physical) world is ul-
 timately implemented on a physical device (i.e., hardware),
 a “hardware buffer” must mean something more than just
 a “buffer implemented in hardware,” as Intel urges, or else
 the word “hardware” would be erased from the claims.
 That consequence, while not inevitably disqualifying a con-
 struction in every patent, is counter to an important prin-
 ciple of interpretation, for patent claims as for statutes: “It
 is highly disfavored to construe terms in a way that renders
 them void, meaningless, or superfluous.” Wasica Finance
 GmbH v. Continental Automotive Systems, Inc., 853 F.3d
 1272, 1288 n.10 (Fed. Cir. 2017); see SimpleAir, Inc. v. Sony
 Ericsson Mobile Commc’ns AB, 820 F.3d 419, 429 (Fed. Cir.
 2016); Stumbo v. Eastman Outdoors, Inc., 508 F.3d 1358,
 1362 (Fed. Cir. 2007); Phillips, 415 F.3d at 1314; Duncan
 v. Walker, 533 U.S. 167, 174 (2001) (refusing to adopt a
 statutory construction that “would render the word ‘State’
 insignificant, if not wholly superfluous”); Salman Ranch
 Ltd. v. United States, 573 F.3d 1362, 1374 (Fed. Cir. 2009)
 (“A cardinal rule of statutory construction is that courts
 should construe statutes so as to avoid rendering superflu-
 ous any statutory language.” (cleaned up)). Here, the strik-
 ing fact that Qualcomm, in its claim language, did not just
Case: 20-1828     Document: 98      Page: 14   Filed: 12/28/2021




 14             INTEL CORPORATION   v. QUALCOMM INCORPORATED



 say “buffer,” but instead said “hardware buffer,” provides a
 strong reason to avoid the disfavored result of rendering
 the word “hardware” superfluous. 2 Second, because claim
 1 requires both a “system memory” and a “hardware
 buffer,” there must be some distinction between those two
 concepts. Third, because claim 2 requires loading the exe-
 cutable software image “directly from the hardware buffer
 to the system memory of the secondary processor without
 copying data between system memory locations on the sec-
 ondary processor,” the meaning of “hardware buffer” re-
 lates to the ability to move the software image “directly” to
 the second processor’s system memory and to avoid “copy-
 ing data between system memory locations.”
     Those conclusions from the claim language advance the
 claim-construction inquiry only so far. And they do not, on
 their own, provide a concrete basis for a clarifying defini-
 tion of “hardware buffer.” What is needed, then, is an anal-
 ysis of the specification to arrive at an understanding of
 what it teaches about what a “hardware buffer” is, based
 on both how it uses relevant words and its substantive ex-
 planations. 3 In this crucial respect, the Board fell short in
 its analysis here, and we think the Board is better posi-
 tioned than we are to correct the deficiencies so as to arrive



      2   Though Intel asserts that the specification some-
 times uses the word “hardware” in a redundant manner,
 Intel Opening Br. at 31, the uses Intel identifies are not
 instances of modifying the word “buffer,” and Intel does not
 persuasively show why such uses are actually redundant
 or, in any event, overcome the fact that the claims (in which
 relevant readers expect more precise, less discursive draft-
 ing than in the written description) recite “hardware
 buffer,” not just “buffer.”
      3   To date, the parties have not made substantial
 claim-construction arguments about the prosecution his-
 tory.
Case: 20-1828    Document: 98     Page: 15    Filed: 12/28/2021




 INTEL CORPORATION   v. QUALCOMM INCORPORATED              15



 at the understanding needed to draw a confident conclu-
 sion about the proper claim construction. We identify some
 of the deficiencies without suggesting how, if at all, a
 proper construction will be substantively different from the
 limited, negative one (excluding “temporary” buffers) that
 the Board adopted.
     Although the Board correctly noted that the specifica-
 tion describes prior art teaching of use of “temporary” buff-
 ers, it did not explain precisely what “temporary” means or
 how the patent-described prior-art use relates to the al-
 leged invention. Final Written Decision, at *7. The Board
 cited three passages from the ’949 specification (column 2,
 lines 23–34; column 4, lines 43–47; and column 5, lines 31–
 35) that mention the use of a temporary buffer in prior art
 assertedly being improved by the invention here. But the
 Board did not analyze exactly how the use of a hardware
 buffer, as claimed by Qualcomm, would address the con-
 cerns about the prior-art temporary buffers raised in those
 passages.
     Other seemingly significant characteristics of the
 prior-art buffers (as described in the ’949 patent’s specifi-
 cation) appear unrelated to their temporal character. Dis-
 cussing prior art, the specification says that the prior-art
 buffer “would be some place in system memory.” ’949 pa-
 tent, col. 2, lines 31–34. That statement aligns with what
 the claim language already makes clear—Qualcomm’s
 “hardware buffer” is somehow different from “system
 memory”—but does not clarify what exactly the difference
 is. The specification also says that use of a referred-to
 prior-art buffer would require “copying the data into a tem-
 porary buffer in the modem processor RAM.” Id., col. 5,
 lines 31–35. That statement advances the inquiry into the
 proper claim construction, because it aligns with other
 specification passages that support an understanding that
 use of a “hardware buffer” relates to one of the key claimed
 advances of the invention—the elimination of “extra
 memory copy operations.” See id., col. 7, line 16 (“Zero Copy
Case: 20-1828     Document: 98      Page: 16   Filed: 12/28/2021




 16             INTEL CORPORATION   v. QUALCOMM INCORPORATED



 Transport flow” (emphasis added)); id., col. 7, lines 27–30
 (“Thus, aspects of the present disclosure avoid extra
 memory copy operations, thereby improving performance
 (e.g., reducing the time required to boot secondary proces-
 sors in a multi-processor system).”); id., col. 9, lines 42–46
 (“Accordingly, no extra memory copy operations occur in
 the secondary processor in the above aspect. Thus, conven-
 tional techniques employing a temporary buffer for the en-
 tire image, and the packet header handling, etc., are
 bypassed in favor of a more efficient direct loading pro-
 cess.”).
      As to what the seemingly important relationship be-
 tween a “hardware buffer” and those characteristics is, we
 have before us no adequate explanation. The Board’s ex-
 planation does not clarify the contemplated concrete oper-
 ations of a “hardware buffer” in this patent. It therefore
 fails to clarify how a “hardware buffer,” as contemplated in
 the specification, produces improved efficiency through “di-
 rect loading” and avoiding “extra memory copy operations.”
 Id., col. 9, lines 37–46. Nor does the Board’s analysis men-
 tion the distinctions between “system memory” and “hard-
 ware buffer” that are drawn both in the claim language and
 in the specification.
     What is needed in this case is a more substance-focused
 analysis than is yet present, in the Board’s opinion or in
 the present record (at least in the excerpts drawn to our
 attention), of what the intrinsic evidence shows the as-
 serted advance to be and how, concretely, the “hardware
 buffer” relates to that advance. We do not exclude the pos-
 sibility that the record should be expanded in order to ar-
 rive at an adequate understanding at the substantive level.
 The Board’s construction was based on what Qualcomm
 proposed only in its sur-reply, so the Board did not benefit
 from expert explanation of technical operations that might
 bear on the merits of that construction and produce the
 needed understanding.
Case: 20-1828    Document: 98      Page: 17    Filed: 12/28/2021




 INTEL CORPORATION   v. QUALCOMM INCORPORATED               17



      The Board’s construction was entirely a negative
 one—excluding “temporary” buffers. “Although there is no
 per se rule against negative constructions,” Medicines Co.
 v. Mylan, Inc., 853 F.3d 1296, 1308 (Fed. Cir. 2017) (cita-
 tion omitted), which in some cases can be enough to resolve
 the relevant dispute, the Board’s construction in this case
 is inadequate. It is not clear what precisely constitutes a
 “temporary buffer” as recited in the Board’s construction.
 Compare Intel Opening Br. at 40 (positing that a tempo-
 rary buffer must be both “allocated or reserved at runtime”
 and “deallocated to be used for another purpose”), with
 Qualcomm Resp. Br. at 48 (arguing that a buffer that is
 “newly allocated each time the system is booted” is tempo-
 rary). To resolve even that uncertainty requires the kind
 of additional, substantive understanding discussed above,
 which seems likely to support an affirmative construction
 in place of the Board’s purely negative one.
     Finally, we note two matters that would benefit from
 attention on remand. In a trial transcript from the Qual-
 comm-Apple litigation (a transcript that was before the
 Board here), a named inventor of the ’949 patent testified
 in some detail about the difficulty of “design[ing] [the] sys-
 tem so the hardware could place the data right where it
 needed to be.” Transcript of Jury Trial Day 2 (Vol. 2B) at
 222, Intel Corp. v. Qualcomm Inc., IPR2018-01334, Exhibit
 No. 2004 (P.T.A.B. Dec. 12, 2019). That testimony may
 bear on the remand inquiry. Additionally, our cases some-
 times speak of hardware and software implementations of
 computer functions, reflecting a distinction that appears in
 usage in the field. See Tomita Techs. USA, LLC v. Nin-
 tendo Co., 681 F. App’x 967, 972 (Fed. Cir. 2017) (finding
 that a “software implementation” of an image processing
 function was not equivalent to a patent’s “hardware imple-
 mentation” of that function); Texas Digital Systems, Inc. v.
 Telegenix, Inc., 308 F.3d 1193, 1214–16 (Fed. Cir. 2002)
 (recognizing the broad range encompassed by a construc-
 tion as “any firmware, software and/or hardware” that
Case: 20-1828     Document: 98      Page: 18    Filed: 12/28/2021




 18             INTEL CORPORATION   v. QUALCOMM INCORPORATED



 performs a certain function); Nazomi Commc’ns, Inc. v.
 ARM Holdings, PLC, 266 F. App’x 935, 936 (Fed. Cir. 2008)
 (considering a patent on a “hardware accelerator” that “sig-
 nificantly speed[s] up the processing of Java bytecodes over
 prior art systems that used software to perform the conver-
 sion from stack-based instructions to register-based in-
 structions”). Neither the Board nor the parties have
 explained what if any bearing that usage may have on a
 proper understanding of “hardware buffer” in claims 1–9
 and 12 here.
      The Board’s rejection of Intel’s challenge to those
 claims rested on the determination that the Svensson ref-
 erence did not disclose the claimed “hardware buffer,”
 which in turn depended on the Board’s claim construction
 of that phrase. Because that construction is inadequate
 and must be reconsidered, we vacate the rejection of Intel’s
 challenges to claims 1–9 and 12, and we remand for recon-
 sideration of claim construction as discussed in this opin-
 ion.
                               B
      With respect to claims 16 and 17, there is no dispute
 that claim 16 (and hence dependent claim 17) contains
 terms that are in means-plus-function format governed by
 35 U.S.C. § 112(f). In the IPR2018-01335 proceedings here,
 after Intel agreed with the Board’s suggestion in the insti-
 tution decision that two of the means-plus-function terms
 in claim 16 were indefinite for lack of supporting structure,
 the Board concluded that Intel’s statement necessarily
 meant that Intel, as the petitioner, had not met its burden
 to demonstrate the unpatentability of those claims. See Fi-
 nal Written Decision, at *26. Intel challenges that merits
 conclusion. We hold that the Board’s conclusion was error
 and that a remand is required, because the Board did not
 decide for itself whether required structure is present in
 the specification or whether, even if it is not, the absence of
Case: 20-1828    Document: 98      Page: 19    Filed: 12/28/2021




 INTEL CORPORATION   v. QUALCOMM INCORPORATED               19



 such structure precludes resolution of Intel’s prior-art chal-
 lenges.
      Under 35 U.S.C. § 318, as construed in SAS Institute,
 Inc. v. Iancu, 138 S. Ct. 1348 (2018), the Board is obligated
 to “issue a final written decision with respect to the patent-
 ability of” every claim challenged by the petitioner. Id. at
 1353. But that obligation does not mean that the Board
 must reach a determination of the patentability of a claim
 on the presented prior-art grounds if such a determination
 is rendered impossible because of the indefiniteness of an
 essential claim limitation. See Samsung Electronics Amer-
 ica, Inc. v. Prisua Eng’g Corp., 948 F.3d 1342, 1353 (Fed.
 Cir. 2020); cf. Anniston Mfg. Co. v. Davis, 301 U.S. 337, 355
 (1937) (“We do not think that Congress was attempting to
 require the impossible.”). In such a case, the statutory es-
 toppel provision of 35 U.S.C. § 315(e) does not apply, be-
 cause the problem of indefiniteness is one of the patentee’s
 own making, not attributable to the challenger. Cochlear
 Bone Anchored Solutions AB v. Oticon Med. AB, 958 F.3d
 1348, 1359 (Fed. Cir. 2020) (citing Samsung, 948 F.3d at
 1353 n.3). To avoid confusion going forward, the Board
 should, in IPRs where that principle applies, clearly state
 that the final written decision does not include a determi-
 nation of patentability of any claim that falls within the
 impossibility category.
     Importantly, it is not always impossible to adjudicate a
 prior-art challenge, one way or the other, just because some
 aspect of a claim renders the claim indefinite. See Sam-
 sung, 948 F.3d at 1355 (noting that indefiniteness “does not
 necessarily preclude the Board from addressing the patent-
 ability of the claims on section 102 and 103 grounds”). For
 example, the indefiniteness of one limitation may not pre-
 clude the Board from rejecting a challenge by finding that
 another limitation is missing from the argued prior art and
 its argued combinations and modifications. In the other
 direction, if a claim limitation requires alternative limita-
 tions A or B, and A is indefinite, but B is not, the Board
Case: 20-1828     Document: 98      Page: 20    Filed: 12/28/2021




 20             INTEL CORPORATION   v. QUALCOMM INCORPORATED



 may well be able to determine that the argued prior art and
 its argued combinations or modifications cover the B op-
 tion, thus satisfying the A or B limitation. See Cochlear,
 958 F.3d at 1359–60. The indefiniteness of a limitation
 (here, a means-plus-function limitation) precludes a pa-
 tentability determination only when the indefiniteness
 renders it logically impossible for the Board to reach such
 a decision.
      The inter partes review scheme as a whole confirms the
 limited character of the impossibility qualifier to the SAS
 obligation. That scheme protects the interests not only of
 the petitioner in securing a determination on the patenta-
 bility of a claim, but other interests as well. It protects in-
 terests of the patentee, as well as of the judicial system and
 the agency, in diminishing duplication of adjudication bur-
 dens and risks in specified respects. See, e.g., 35 U.S.C.
 § 315(b) (timing limit on seeking IPR once district court ac-
 tion filed), § 315(e) (estoppel provision against other pro-
 ceedings). And it reflects a public interest in the Board’s
 answering the patentability questions, reflected in the
 statutory authorization for the Board to decide an inter
 partes review even after petitioners have withdrawn. 35
 U.S.C. § 317.
       The Board’s treatment of claims 16 and 17 here was
 contrary to those principles. The Board simply accepted
 Intel’s concession that the required structure for the
 means-plus-function claim was missing. The Board did not
 itself conclude that the prior-art analysis task was impos-
 sible, and it could not so conclude here without determining
 for itself that such structure was missing, a legal question
 that is part of claim construction. See Noah Systems, Inc.
 v. Intuit Inc., 675 F.3d 1302, 1311 (Fed. Cir. 2012)
 (“Whether a claim complies with the definiteness require-
 ment of 35 U.S.C. § 112 is a matter of claim construction
 . . . .”). Nor did the Board decide whether it could resolve
 the patentability dispute even if claim 16 is indefinite.
 Contrary to Intel’s argument in this court, Intel Opening
Case: 20-1828    Document: 98      Page: 21    Filed: 12/28/2021




 INTEL CORPORATION   v. QUALCOMM INCORPORATED              21



 Br. at 45, there is no proper basis at present for not reach-
 ing the merits of the prior-art challenge to claims 16 and
 17 or for declaring inapplicability of estoppel. At the same
 time, contrary to Qualcomm’s argument in this court, Qual-
 comm Resp. Br. at 50–51, the Board could not properly en-
 ter a final written decision on the merits of the prior-art
 challenges with estoppel effect, as the Board did not assess
 those merits.
      On remand, the Board must decide one or both of two
 issues. One is whether it can resolve the prior-art chal-
 lenge to the patentability of claims 16 and 17 despite the
 potential indefiniteness of the means-plus-function terms.
 The other is whether those terms are actually indefinite.
 We express no view on which issue the Board should con-
 sider first. If the Board determines both that there is in-
 definiteness and that such indefiniteness renders it
 impossible to adjudicate the prior-art challenge on its mer-
 its, then the Board should conclude that it is impossible to
 reach a decision on the merits of the challenge and so state
 in its decision. See Samsung, 948 F.3d at 1358.
                              IV
      For the foregoing reasons, we vacate the Board’s con-
 struction of the term “hardware buffer,” its determination
 that claims 1–9 and 12 were non-obvious over the prior art,
 and its conclusion that claims 16–17 lacked sufficient cor-
 responding structure in the specification, and we remand
 for further proceedings consistent with this opinion.
     The parties shall bear their own costs.
                VACATED AND REMANDED